— In a family offense proceeding pursuant to Family Court Act article 8, Semen Mil-man appeals from an order of the Family Court, Kings County (Hepner, J), dated May 23, 2007, which, after a hearing, denied the petition and dismissed the proceeding. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the order is affirmed, without costs or disbursements.
*783We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal (see e.g. Matter of Bodouva v Bodouva, 53 AD3d 483 [2008]; Matter of Burke v Burke, 45 AD3d 591, 592 [2007]; Matter of Hodges v Hodges, 40 AD3d 639 [2007]; Matter of Lane v Lane, 8 AD3d 486 [2004]). Counsel’s application for leave to withdraw as counsel is therefore granted (see Matter of Ingle v Ingle, 19 AD3d 420 [2005]; Matter of Mejias v Aleman, 10 AD3d 421 [2004]; see also Anders v California, 386 US 738 [1967]). Mastro, J.P., Skelos, Balkin and Belen, JJ., concur.